Exhibit 10.1

 

NUVEEN INVESTMENTS, INC.

333 West Wacker Drive

Chicago, IL 60606

 

October 31, 2007

VIA FACSIMILE AND U.S. MAIL

Timothy Schwertfeger

Nuveen Investments, Inc.

333 West Wacker Drive

Chicago, IL 60606

 

Mr. Schwertfeger,

Your leadership of Nuveen Investments, Inc. (“JNC”) since 1996 has helped
establish it as one of the premier asset management firms in the United States. 
During this period, JNC’s assets under management grew from approximately $30
billion of municipal assets to approximately $170 billion of fixed income and
equity assets, a remarkable record of growth and development.  As JNC embarks on
a new path as a private company in a landmark transaction, it is appropriate to
more formally address your ongoing arrangements with JNC and its affiliates.

Effective July 1, 2007, the Board of Directors of JNC (the “JNC Board”)
appointed a new Chief Executive Officer of JNC and you agreed to continue to
provide leadership and strategic direction as non-executive Chairman of the JNC
Board and as Chairman of the Nuveen fund board.  As we have discussed, assuming
the proposed acquisition (the “Merger”) of JNC by Windy City Investments
Holdings, L.L.C. (“WCI”) closes, you will continue as a Nuveen employee and will
receive your base salary as provided in your employment agreement, dated as of
November 1, 2002 (the “Employment Agreement”) through the end of the 2007
calendar year and you will also be entitled to a bonus for 2007 of $6,000,000. 
This bonus shall be payable at the time that bonuses are paid generally to other
executives of JNC, but in any event before March 15, 2008.  Assuming that the
Merger closes, you have agreed that after the end of the 2007 calendar year, you
will retire as a Nuveen employee as of December 31, 2007 and will no longer
receive a salary or bonus or additional equity awards.  You shall however be
entitled to receive employee benefits available to retirees, including benefits
under our pension plan as discussed below and our retiree medical plan, as the
same may be amended from time to time.  In connection with your continuing
service on the Nuveen fund board as a JNC representative as described below, JNC
shall provide you with administrative support and travel arrangements.

In order to formalize your retirement and the transition of leadership to
members of the outstanding senior management team you retained and mentored
during your tenure, you agree to resign, and will be deemed to have resigned,
from all of your positions with JNC and its subsidiaries upon the closing of the
Merger, except that you will remain an employee of JNC until your retirement on
December 31, 2007 as noted above.  Upon the request of the Chief Executive
Officer of JNC and WCI you also agree to resign as a member and Chairman of the

 

 

--------------------------------------------------------------------------------


Nuveen fund board sometime after the closing of the Merger.  The current
schedule is for this transition to occur by the end of the second quarter of
2008.

With respect to your participation in the Nuveen Investments Employee’s
Retirement Plan (the “Retirement Plan”) and the Nuveen Excess Benefit Retirement
Plan (the “Excess Plan”), notwithstanding the fact that your retirement on
December 31, 2007 would not otherwise entitle you to a Full Career Retirement
Benefit under the above plans as you will not have satisfied the called “Rule of
90” provision (when the combination of your age and years of service equals 90)
until March 28, 2008, you will nevertheless be entitled to the equivalent of a
Full Career Retirement Benefit as follows: (1) you will receive from the
Retirement Plan an Early Retirement Benefit calculated based on your December
31, 2007 retirement, and (2) you will receive under the Excess Plan a Full
Career Retirement Benefit calculated as if your December 31, 2007 retirement
date qualified you for the Rule of 90.  In consideration for these benefits, you
hereby agree to waive any rights under the Retirement Plan or Excess Plan or
otherwise to receive any of the above described benefits as a lump sum benefit
and agree to take them in the form of monthly annuity payments.

As part of your transition upon closing of the Merger, WCI is pleased to offer
you the opportunity to invest $20 million in exchange for an appropriate amount
of Class A Common Units issued by WCI and you hereby agree to invest such
amount.  In recognition of your continuing efforts on behalf of the JNC and
contingent upon such investment in Class A Common Units, WCI will grant you
Class B Common Units representing 0.5% of the Class B Common Units to be issued
to management of JNC in connection with the Merger. The terms and conditions of
your Class A Common Unit investment and the Class B Common Units issued to you
will be governed by the limited liability agreement of WCI and the relevant
unitholders, subscription, grant and other agreements used with respect to
investments by, and grants of Class A and B Common Units to, management of JNC
generally.

In consideration of the mutual covenants set forth in this agreement, you hereby
agree, effective only upon the closing of the Merger, to waive any and all
rights to receive the severance benefits set forth in Section 5 of the
Employment Agreement.  For the sake of clarity, you agree that, effective only
upon the closing of the Merger, you shall not be entitled to terminate your
employment for “Good Reason” as defined in your Employment Agreement for any
reason, including the change in your positions that occurred on or prior to the
closing of the Merger, and that the no action taken by JNC or its affiliates
shall be considered to be a termination without “Cause,” as defined in your
Employment Agreement.  You agree that you will not seek the benefits described
above prior to the closing of the Merger.  You may terminate this agreement in
the event the Merger agreement terminates in accordance with its terms.

This letter may be executed in two or more counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.

Please confirm your agreement as indicated above by signing below.

 

2

--------------------------------------------------------------------------------


 

Very Truly Yours,

 

 

 

 

 

NUVEEN INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

/s/ John P. Amboian

 

Name:

John P. Amboian

 

Title:

Chief Executive Officer

 

 

 

 

WINDY CITY INVESTMENTS HOLDINGS, L.L.C.

 

 

 

 

 

 

Agreed on October 31, 2007:

By:

/s/ Mark B. Tresnowski

 

Name:

Mark B. Tresnowski

 

Title:

General Counsel

 

 

 

By:

/s/ Timothy R. Schwertfeger

 

Name:

Timothy R. Schwertfeger

 

 

 

3

--------------------------------------------------------------------------------

 